DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 2-19 have been examined in this application. Claim 1 has been cancelled. 
The information disclosure statements (IDS), a total of 10, have been considered.

Claim Objections
Claims 2-19 are objected to because of the following informalities: The claims contain various typographical and grammatical issues, such as “an Radio Frequency (RF) device” that should instead recite a RF device. A review of all claims and appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network; a database configured to store…,” “an application server configured to support…,” “a RF read/write device configured to: provide …,” and “RF device comprises a converter coupled with the antenna and configured to allow the RF device to generate and receive…,” and “the information stored on the chip of the RF device causes the RF reader/write… to access…” in claims 2-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 11 recite: “a RF read/write device configured to: provide a security key to the RF device, in response to the RF device successfully validating the security key, read the information stored in the chip of the RF device, and access data related to the application via the network based on the information read out of the RF device, and receive the data;” respectively. 
The Specification fails to disclose a RF read/write device performing the claim limitations. The Specification fails to disclose how the RF read/write device is able to provide a security key to another entity yet access data stored in the other entity’s memory/chip. The Specification is also devoid of how the RF read/write device can access data related to the application and receive the data at the same time. 
The claims and all dependent claims are rejected for mere dependence on the rejected claims. 

Claims 2, and 11 recite “a RF read/write device configured to: provide a security key to the RF device, in response to the RF device successfully validating the security key, read the information stored in the chip of the RF device, and access data related to the application via the network based on the information read out of the RF device, and receive the data.” Emphasis added.
The application server is recited as the only entity that can “connect with the database to access data related to the application,” however, the last limitation recites that the “RF read/write device [is] configured to…access data related to the application via the network based on the information read out of the RF device, and receive the data.” It is not known how the RF read/write device can carry out the access data related to the application with the application server is the entity entitled with such access. Also, it is not known how the RF read/write device can perform such access via “information read out of the RF device.” The Server is in the possession of the data not the RF devices. The last limitation also recites a double limitation, wherein the RF read/write device first access data and then later it receives the data. It is not known how the recited double limitations can be carried out when the data received is the data accessed. The Specification does not provide any support for any of the issues above. 
All of the dependent claims are rejected under the same rational, for instance claims 10 and 10, and also for mere dependence on the rejected claims.

Per claims 6-7 and 15-16, the claims recite “wherein receiving the data causes the application related to the data to be installed on a client device.” The client device is not part of the claimed scope of the claims; however, even if it was, it is not known how receiving the data can cause the application related to the data to be installed on a client device. Claims 2 and 11 recite that the RF read/write device is the entity accessing data, last limitation, therefore, it is further not clear how said RF read/write device can cause a client device to do anything not alone download an application. The specification is devoid of any support for the above issues. 
All dependent claims are rejected for mere dependence on the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 2-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Per claims 2-19, claims 2 and 19 recite “an application server configured to support applications…” and “stores information related to an application…” and finally recites “access data related to the application…” 
It is not clear to which application the recited “the application” refers to; rendering the claims and all dependent claims indefinite. Any teaching of a single application will be determines as reading on the claim limitations. 

Per claims 2-19, claims 2 and 19 recite “data” multiple times before reciting “the data.” It is not clear to which data “the data” is referring to. It is also not clear whether the recited different “data” are the same or different. The claims and all dependent claims are indefinite. Any teaching of a single data will be determines to read on the claims. 

Per claims 2, and 11, the claims recite “a RF read/write device configured to: provide a security key to the RF device, in response to the RF device successfully validating the security key, read the information stored in the chip of the RF device, and access data related to the application via the network based on the information read out of the RF device, and receive the data.” Emphasis added.
It is not clear whether the RF read/write device carries out the read limitation and the accessing limitation and the receiving the data limitation or whether the RF device performs these limitations because it is the RF device that performs the recited validation of the security key and that the reading and accessing and receiving of data is in response to the said validation. 	As a result, the claims are determined to be indefinite and are rejected along with all dependent claims. 
Any teaching of any entity performing the claimed limitations will be determined as reading on the claim limitations. 

Per claims 6-7, the claims are directed to a “client device,” which is outside the scope of the claims; rending the claims indefinite because the scope of the claims is unclear as a result of the claims at issue. Any teaching of system comprising the elements recited in claim 2 will be determined as reading on the claims. 

Claim limitation “a network; a database configured to store…,” “an application server configured to support…,” “a RF read/write device configured to: provide …,” and “RF device comprises a converter coupled with the antenna and configured to allow the RF device to generate and receive…,” and “the information stored on the chip of the RF device causes the RF reader/write… to access…” in claims 2-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims at issue are dependent on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2- 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 7,920,827 to Huomo et al. (Huomo). 

Per claims 2 and 11, Huomo teaches:
A system, comprising: a network (network 212, Figure 2); a database configured to store data related to applications (the storage 804, Fig. 8, col. 14, lines 28-36, col. 15, lines 56-58); an application server configured to support applications and to connect with the database to access data related to the applications (the reader applications 806, the local applications 808 from the Internet or server network, Fig. 8, col. 14, lines 28-44, col. 15, lines 56-65); an Radio Frequency (RF) device comprising a chip and an antenna (the RFID reader device 830 includes a transceiver 832, 834, 804 and Fig. 8; col. 14, lines 44-49, col. 15, lines 56-59), wherein the chip: stores information related to an application supported by the application server, and checks and validates security keys that are exchanged with a device to grant or deny access to the stored information; and a RF read/write device configured to: provide a security key to the RF device, in response to the RF device successfully validating the security key, read the information stored in the chip of the RF device, and access data related to the application via the network based on the information read out of the RF device, and receive the data (col. 5, lines 24-37, col. 6, lines 2-57, col. 14, lines 1-65, col. 15, lines 8- 27, 56-65)
The above claims contain intended use language and limitations which actually never occur (not positively recited); such limitations are not given patentable weight. 

Per claims 3-10, Huomo teaches the claims are directed to a cancelled claim. 

Per claim 12, Huomo teaches wherein the data or information received from the application server can include software; passes; tickets; business information; or personal information (Figs. 3, 6, col. 7, lines 55-63, col. 11, line 40, col. 15, lines 28-55).

Per claim 13, Huomo teaches wherein the network comprises a virtual private network (col 11, line 21).

Per claim 14, Huomo teaches wherein the network provides access to an Internet (col. 6, lines 25-29).

Per claim 15, Huomo teaches wherein receiving the data causes the application related to the data to be installed on a client device (col. 6, lines 25-29).

Per claim 16, Huomo teaches wherein the client device is one of a cellular phone, personal digital assistant, and personal computer (col. 5, lines 1-29).

Per claim 17, Huomo teaches wherein the RF device comprises a converter coupled with the antenna and configured to allow the RF device to generate and receive RF signals at a high frequency (HF) (col. 12 lines 1-64).

Per claim 18, Huomo teaches wherein the HF signals are at 13.56 MHz (col. 12 lines 1-64).

Per claim 19, Huomo teaches wherein the information stored on the chip of the RF device causes the RF reader/write, in response to reading the information stored on the chip, to access the data stored on the database of the related application and download data related to the RF device or a product, person, or item with which the RF device is associated (Fig. 8, col. 15, lines 8- 27, 56-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of Patent 10,694,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the same claimed scope, and it would be obvious to one of ordinary skill in the art to result in the instant claims based on the recited claims in Patent ‘386. The subject matter claimed in the instant application is fully disclosed in the referenced Patent ‘386.
This is a non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/30/2022